Citation Nr: 0127315	
Decision Date: 12/14/01    Archive Date: 12/19/01

DOCKET NO.  00-02 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York




THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code.  




REPRESENTATION

Appellant represented by:	The American Legion







WITNESS AT HEARING ON APPEAL

The veteran  



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from July 1997 to May 1999.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1999 determination by the RO.  

The veteran testified at a personal hearing before the 
undersigned Member of the Board in October 2001.  



FINDINGS OF FACT

1.  The veteran first entered on active duty after June 30, 
1985.  

2.  The veteran did not serve her four-year obligated period 
of active duty.  

3.  The veteran was not discharged or released from active 
duty because of a service-connected disability, a preexisting 
medical condition not characterized as a disability, for 
hardship, for convenience of the Government after completing 
30 months of a three-year enlistment, involuntarily for 
convenience of the Government as a result of a reduction in 
force, or for a physical or mental condition not 
characterized as a disability and not the result of her own 
willful misconduct, but which interfered with her performance 
of duty.  

4.  The veteran did not serve in the Selected Reserve 
following her initial period of active duty.  

5.  The veteran was not separated involuntarily or pursuant 
to voluntary separation incentives.  



CONCLUSION OF LAW

The evidence does not satisfy the basic eligibility criteria 
for entitlement to educational assistance benefits under 
Chapter 30, Title 38, United States Code. 
38 U.S.C.A. §§ 3011, 3012, 3018A, 3018B (West 1991 & Supp. 
2001); 38 C.F.R. §§ 21.7042, 21.7045 (2001); Veterans 
Benefits and Health Care Improvement Act of 2000, Pub. L. No. 
106-419, § 103, 114 Stat. 1822, 1826 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that she should be found eligible for 
Chapter 30 educational assistance benefits on the following 
basis:  (1) She was discharged because she had a child; (2) 
she paid $1,200 to participate in the Chapter 30 program; (3) 
that she was misinformed as to the eligibility requirements 
with regard to Chapter 30 educational assistance benefits.  

The veteran claims, in essence, that her discharge due to 
pregnancy should be characterized as a physical condition 
that is not characterized as a disability and did not result 
from the individual's own willful misconduct, but did 
interfere with her performance of duty, as determined by the 
Secretary of each military department in accordance with 
regulations prescribed by the Secretary of Defense.  

The veteran testified at a personal hearing in October 2001 
before the undersigned Member of the Board.  The veteran 
asserted that she was told by a Service Department 
representative that her honorable discharge along with her 
payment of $1,200 would qualify her for Chapter 30 benefits.  

During the pendency of the veteran's appeal, on November 1, 
2000, Congress revised the law governing, in pertinent part, 
eligibility for educational assistance benefits under Chapter 
30.  For instance, 38 U.S.C.A. § 3011(a)(1)(A)(i) was amended 
to allow a veteran who first entered on active duty after 
June 30, 1985 eligibility for Chapter 30 benefits if he or 
she served an obligated period of active duty of at least two 
years.  See Veterans Benefits and Health Care Improvement Act 
of 2000 (Act), Pub. L. No. 106-419, § 103, 114 Stat. 1822, 
1826 (2000).  The RO has not considered the veteran's claim 
pursuant to this Act.  

However, because the Act does not substantively change any 
provision applicable to the veteran's claim (the veteran's 
obligated period of active duty not having been served), such 
consideration is not necessary and the Board may proceed in 
adjudicating the veteran's claim.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

To establish eligibility for education benefits under Chapter 
30, an individual must have first entered on active duty as a 
member of the armed forces after June 30, 1985.  38 U.S.C.A. 
§ 3011(a)(1)(A) (West 1991); 38 C.F.R. § 21.7042(a)(1) 
(2001).  

The individual also must have served an obligated period of 
active duty of at least two years of continuous active duty.  
38 U.S.C.A. § 3011(a)(1)(A)(1) (West 1991 & Supp. 2001) as 
amended by Veterans Benefits and Health Care Improvement Act 
of 2000, Pub. L. No. 106-419, § 103, 114 Stat. 1822, 1825 
(2000).  

In this case, the evidence shows that the veteran first 
entered on active duty in July 1997.  Therefore, she has 
satisfied the first prong of 38 U.S.C.A. § 3011 (West 1991).  

However, the veteran has failed to satisfy the second prong, 
as her DD Form 214 (Certificate of Release or Discharge from 
Active Duty) and computerized Department of Defense (DOD) 
data show that she did not serve her obligated period of 
active duty.  Rather, she completed only one year, nine 
months and twenty-four days of an initial four-year 
enlistment period.  

That notwithstanding, an individual who does not qualify for 
Chapter 30 benefits under the aforementioned provisions, may 
be entitled if she was discharged or released from active 
duty for a service-connected disability, a preexisting 
medical condition not characterized as a disability, 
hardship, convenience of the Government (COG) after serving 
30 months of a three-year enlistment or 20 months of a less 
than three-year enlistment, involuntarily for convenience of 
the Government (COG) as a result of a reduction in force, or 
for a physical or mental condition not characterized as a 
disability and not the result of her own willful misconduct, 
but which interfered with her performance of duty.  38 
U.S.C.A. § 3011(a)(1)(B) (West 1991 & Supp. 2001) as amended 
by Veterans Benefits and Health Care Improvement Act of 2000, 
Pub. L. No. 106-419, § 103, 114 Stat. 1822, 1825 (2000).  

Here, the evidence does not satisfy the aforementioned 
criteria, as the DD Form 214 notes that the veteran was 
discharged honorably from service for "Pregnancy or 
Childbirth" and DOD data show the separation reason as being 
for "COG."  

In light of the foregoing, the veteran clearly is not 
eligible for Chapter 30 benefits under 38 U.S.C.A. § 
3011(a)(1)(B), as she was not discharged for a service- 
connected disability, a preexisting medical condition not 
characterized as a disability, hardship, convenience of the 
Government after serving 30 months of a three-year enlistment 
or 20 months of a less than three-year enlistment, 
involuntarily for convenience of the Government as a result 
of a reduction in force, or for a physical or mental 
condition not characterized as a disability and not the 
result of her own willful misconduct, but which interfered 
with her performance of duty.  

Rather, she was discharged for convenience of the Government 
after serving only twenty-one months of a four-year 
enlistment.  

Notwithstanding any of the aforementioned provisions, an 
individual who was separated involuntarily or pursuant to 
separation incentives may be entitled to Chapter 30 benefits 
under 38 U.S.C.A. §§ 3018A, 3018B (West 1991 & Supp. 2001) 
and 38 C.F.R. § 21.7045 (2001), provided certain criteria are 
met.  However, the veteran does not meet these criteria as 
she separated voluntarily and not pursuant to voluntary 
separation incentives.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that any disagreement a veteran may have 
with a discharge classification must be raised with the Board 
for the Correction of Military Records, not with VA.  Harvey 
v. Brown, 6 Vet. App. 416, 424 (1994); see also 10 U.S.C. § 
1552(a)(1) (indicating that the Secretary of a military 
department may change a military record to correct an error 
or to remove an injustice).  

The veteran may want to consider requesting that the 
narrative reason for her discharge be changed.  Should she 
succeed in challenging the reason for her discharge through 
the proper channels in the future, she may then satisfy the 
unambiguous eligibility criteria, as stated hereinabove.  At 
this point, however, she is not shown to be eligible for 
education benefits based on her discharge classification.  

The Board is cognizant that the veteran may have been 
misinformed by her supervisor regarding her eligibility 
status; however, that fact alone is insufficient to confer 
eligibility under Chapter 30.  In this regard, the Court has 
held that the remedy for breach of any obligation to provide 
accurate information about eligibility before or after 
discharge cannot involve payment of benefits where the 
statutory eligibility requirements for those benefits are not 
met.  Harvey, 6 Vet. App. at 424; see also McTighe v. Brown, 
7 Vet. App. 29, 30 (1994) (holding that because the payment 
of government benefits must be authorized by statute, the 
fact that a veteran may have received erroneous advice from a 
government employee cannot be used to estop the government 
from denying benefits).

Finally, the Board must point out that there has been a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified 
at 38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326).  Except 
as specifically noted, the new regulations are effective on 
November 9, 2000.  

However, as disposition of the developed issue on appeal in 
this case involves not a disputed question of fact, but 
rather a matter of law, further evidentiary development is 
not required in this case.  

In the circumstances of this case, to remand the case with 
regard to the developed issue would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

On review, the Board finds that VA has satisfied its duties 
to notify and to assist the veteran in this case.  

In a case such as this one, where the law and not the facts 
are dispositive, the claim must be denied because of the 
absence of legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  



ORDER

Basic eligibility for educational assistance benefits under 
Chapter 30, Title 38, United States Code, is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

